

116 HR 8733 IH: United States-Israel Common Defense Authorization Act
U.S. House of Representatives
2020-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8733IN THE HOUSE OF REPRESENTATIVESNovember 9, 2020Mr. Gottheimer (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the President to take actions to ensure Israel is prepared for all contingencies if Iran seeks to develop a nuclear weapon, and for other purposes.1.Short titleThis Act may be cited as the United States-Israel Common Defense Authorization Act.2.FindingsCongress finds the following:(1)The United States Nuclear Regulatory Commission defines high-enriched uranium as uranium enriched to at least 20 percent uranium-235.(2)Under the Joint Comprehensive Plan of Action, Iran agreed to refrain from producing enriched uranium containing more than 3.67 percent uranium-235 for 15 years.(3)On January 13, 2019, Ali Akbar Salehi, head of the Atomic Energy Organization of Iran, told the Fars News Agency, If we want to come out of the nuclear deal and produce, within four days we could start our 20 percent..(4)On June 17, 2019, the spokesman for Iran's Atomic Energy Organization, Behrouz Kamalvandi, suggested that Iran’s enrichment could reach up to 20 percent.3.Sense of CongressIt is the sense of Congress that the United States should—(1)seek to extend the limitations on Iran’s enriched uranium, including through engagement in multilateral diplomatic initiatives;(2)ensure that Israel and other allies are prepared for all contingencies if Iran pursues development of a nuclear weapon; (3)send a clear signal to Iran that development of a nuclear weapon will never be tolerated; and(4)reaffirm the United States commitment to deter Iranian nuclear development with a credible military threat.4.Study and report(a)StudyThe President, acting through the Secretary of Defense, shall seek to conduct a study with the Government of Israel on Israeli military requirements to defend itself against a wide range of threats to Israel’s qualitative military edge (as such term is defined in section 36(h)(3) of the Arms Export Control Act (22 U.S.C. 2776(h)(3))) and national security, including an Iranian nuclear weapon. Such study shall include an analysis of gaps in Israel’s security requirements, including infrastructure, munitions, intelligence sharing, satellites, and the extent to which the transfer of United States ordnance to Israel would advance the national interests of both countries.(b)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit to Congress a report that contains the results of the study described in subsection (a).(c)FormThe report referred to in subsection (b) shall be submitted in unclassified form but may include a classified annex.5.Actions to ensure Israel is prepared for all contingencies if Iran seeks to develop a nuclear weapon(a)In generalSubject to the preliminary conditions described in subsection (b), the President is authorized to take the actions described in subsection (c), upon the request of the Government of Israel, to ensure Israel is prepared for all contingencies if Iran seeks to develop a nuclear weapon. (b)Preliminary conditionsThe President may exercise the authority of subsection (a) only if the President first determines and certifies to Congress that—(1)it is consistent with the results of the study and report required under section 4 to do so; and(2)it is vital to the national security interests of the United States to do so.(c)Actions describedThe actions described in this subsection are the following:(1)To provide for the construction of infrastructure in Israel to accommodate large ordnance systems that are designed to destroy underground nuclear infrastructure, including—(A)construction of extended runways for aircraft that carry the Massive Ordnance Penetrator (MOP);(B)basing options for such aircraft; and(C)munition storage facilities.(2)(A)To store in the territory of Israel the MOP or related munitions described in paragraph (1), to be used by the United States except as provided in subparagraph (B).(B)To transfer the MOP or related munitions described in paragraph (1) to Israeli custody if the President determines and certifies to Congress that—(i)Iran—(I)is in noncompliance with the NPT Safeguards Agreement;(II)has modified its implementation of the NPT Safeguards Agreement (including modified Code 3.1); or(III)as determined by the President, has reduced access of inspectors of the Agency in such a manner so as to be prejudicial to the Agency’s ability to provide confidence as to the non-diversion of declared nuclear material and absence of undeclared nuclear activities;(ii)it is vital to the national security of the United States to do so;(iii)Israel has no other means to achieve a mutual national security objective of destroying Iran’s underground nuclear infrastructure or facilities; and(iv)a dual key control system is in place requiring approval by the President, acting through the Secretary of Defense (which may not be further delegated) for deployment of the MOP or related munitions described in paragraph (1) prior to Israeli deployment of such munitions.(3)To provide for training of Israeli personnel with respect to the MOP or related munitions described in paragraph (1).(4)To conduct joint research and development with Israel to—(A)enhance United States ordnance; and(B)develop Israeli capability for ordnance to destroy underground infrastructure, including Hezbollah rocket storage and manufacturing facilities and underground Iranian nuclear facilities.(d)NPT Safeguards Agreement definedIn this section, the term NPT Safeguards Agreement means the Agreement between Iran and the International Atomic Energy Agency for the Application of Safeguards in Connection with the Treaty on the Non-Proliferation of Nuclear Weapons, which entered into force on May 15, 1974.6.Rule of constructionNothing in this Act may be construed to serve as an authorization for the use of military force against Iran.